 8DECISIONS OF NATIONALLABOR RELATIONS BOARDNewspapers,Inc.,Publishers of the Austin Americanand the Austin StatesmanandHouston NewspaperPrintingPressmen'sUnionNo.43.Case23-CA-4612April 9, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn July 31, 1973, Administrative Law Judge JerryB.Stoneissued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Respondent filed a reply brief to theGeneral Counsel's and Charging Party's exceptionsand briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.We are unable to agree with the AdministrativeLaw Judge, for, in our opinion, he has exalted formover substance in finding that Respondent did notrefuse to bargain with Houston Web Local 43 inviolation of Section 8(a)(5) because Houston Local43 is not the successor to Local 143 in the sense ofbeing in effect the same bargaining entity. Hereasoned:The [union] that had the ... agreement withRespondent . . . was Local 143. Such bargainingentitywas not the Web Division of Local 143.When the "Web Division" members were trans-ferred from Local 143 to Local 43, in effect, the"Web Division" was severed from Local 143 andplaced with Local 43. Local 143 continued to exist.... Thus what occurred is not a mere changewherein Local 43 emerged as a continuation ofthe same bargaining entity or even as an entity'which included the old bargaining entity.However, the bargaining entity, as far as Respon-dent was concerned, was the "Web Division" ofLocal 143 and contrary to the Administrative LawJudge's finding, Houston Local 43 emerged not onlyas an entity which included the old bargaining entity1See art. III of the constitution as set forth under heading 16 of theAdministrative Law Judge's Decision. The two divisions had two commonofficers-the president and the secretary-treasurer. However, the president,aWeb Division member, presided only over the Web Divisionmeetings.(the "Web Division" of 143) but as a continuation ofthat same bargaining entity. The Administrative LawJudge's finding in the circumstances of this case isbased on nothing more thana meaninglesstechnical-itywhich completelyignoreswhat has been theBoard's paramount concern in suchcases--employ-ees' Section 7 right to choose their ownbargainingrepresentative.The facts as found by the Administrative LawJudge are not in dispute. But the Administrative LawJudge has failed to grasp fully the most importantfact in thiscase.That is that Austin Local 143 was aso-called combination local which was composed oftwo separate and distinct divisions: a Web Division,consisting of newspaper pressmen (all of whomworked for Respondent), and a Commercial Divi-sion, consisting of pressmen who do job printing(none of whom worked for Respondent). These twodivisionswere for all intents and purposes twoseparate locals. In fact, Local 143's constitutionprovided for these separate divisions and for internaladministrationon a divisional basis. Thus, asprovided for in the constitution, each division hadseparateofficers.IThe president of Local 143presided over Web Divisionmeetings;a vice presi-dent,who was a member of the CommercialDivision, presided over Commercial Division meet-ings.Each division had its own executive andnegotiating committees;Respondent never dealtwith or bargained with any member of Local 143who was a member of the Commercial Division.Each division had separatemeetingsat separatetimes, and these meetings were limited to its ownmembers. There were no common functions even ofa social nature.After the merger of the Web Division of Local 143with Houston Local 43, a web local, the Local 143Web Division was dissolved and was absorbed intoHouston Local 43 as the Austin Web Division.Although, after the merger, the Austin'Web Divisionhad no constitutional officers of Houston Local 43(except Gannaway who functioned as chapel chair-man), Local 43 allowed it to function as it had in thepast. Thus, Hurst, the former president of Local 143,became what may be described as chairman or arearepresentative of the Austin Web Division; Dyer, theformer secretary-treasurer of Local 143, performedthe same duties for the Austin Web Division, andJoyce, former chairman of the Web Division ofLocal 143 executive committee, continued as chair-man of the Austin Web Division of Local 43. Inshort, the same people who had represented Respon-Only the secretary-treasurer had contact with both divisions;this contactinvolved primarily the dues collecting and the bookkeeping functions, suchas transmitting assessments to the International.210 NLRB No. 9 NEWSPAPERS, INC.9dent'swebpressmenprior to the merger continued todo so after the merger.2Nor did the Administrative Law Judge question themethod by which the merger of the Web Division of143 with Local 43 was effected. All of the require-mentsconsidered important by the Board, such asproper notice, discussion of the issues, and a secretballot,were met. In fact, 19 of the eligible 20 or 21employees of Respondent who were members of theWeb Division voted unanimously in favor of themerger.There is no question that any of Respon-dent's employees did not have an opportunity toexpress their desires throughmeans heretoforeapproved by the Board.3 Thereafter, Houston Local43 properly ratified the merger. In this regard, theAdministrative Law Judge, in considering what hasbeen the primary concern of the Board in such cases,found that it was the desire of the Web Divisionmembers of Local 143 to merge with and bargainjointly with Houston Web Local 43.4An even clearer indication of the desires ofRespondent's employees followed. For, after theRespondent refused to recognize and bargain withLocal 43 in July and August 1972, Local 43 in earlyOctober solicited and obtained authorization cardsfrom 44 employees or 100 percent of the webpressmenemployed by Respondent.5 When thesecards were presented to Respondent with a request tobargain, the Respondent refused to look at the cards.Thereupon, Local 43 filed a petition on October 26,1972.However, as a result of a dispute between theS This factor,that the employees involved are assured the continuity oftheir present organization and representation,has been deemed of primaryimportance in amendment of certification cases which involve basically thesame issue as the instant case--a change in representative.See The HamiltonTool Company,190 NLRB571;Gulf OilCorporation,135NLRB 184.aAs the Administrative Law Judge noted,the Web Division members ofLocal 143 followed their constitution in this unusual situation as closely aspossible,the only difficulty being that the constitution refers to"merger" asa merger of an entire union.However,as he also noted,strict adherence tothe constitution is not the controlling factor in such cases; "What isimportant is whether the employees (members)had properopportunity toexpress their desires."Member Jenkins is satisfied that the record amply supports theconclusion that the one employee nonmember was given the opportunity tovote at the time the merger vote was taken SeeNorth ElectricCompany,165NLRB 942;The HamiltonTool Company,190 NLRB 571.SeeCantonSign Co.,174 NLRB906. See alsoEastDayton Tool & DieCompany,190 NLRB577;MontgomeryWard & Ca, Incorporated188NLRB 551;Eqwpment Manufacturing,Inc.,174 NLRB 419; andSafewaySteel Scaffolds Company of Georgia,173 NLRB311. Although the latter areamendment of certification cases they set forth the factors deemedsignificant by the Board in cases involving merger,substitution,or changeof representative,and clearly indicate that the factor of primary importanceiswhether the employees have had anopportunityto pass on the change ofrepresentative.5Respondent's employee complementhad doubled between Februaryand Octoberwith the addition of a new press.However, the GeneralCounsel didnot establish either the numberof employees employed on July10, 1972,when the Union demanded bargaining or that the Unionrepresenteda majority ofthe employees on that date.9The discharges of October 24 and 27 were alleged as violations of Sec.8(aX3) in the instant charge.They werealso the subject of a grievance filedby theUnion. AfterRespondent refused Local 43's request for arbitration,pressmenand the Respondent, the Respondentterminated16 pressmenon October 24 and anadditional 20 pressmen on October 27, 1972, whichsubstantiallywiped out the bargaining unit. As aresult,Local 43 withdrew its petition on January 30,1973, after the issuance of the complaintin this case.6It is clearthat the employees involved, as found bythe Administrative Law Judge, desired to be repre-sented by Local 43; this is not a case where theemployees involved have been submerged into alarger unit without their approval.Moreover, it is clear, as found by the Administra-tive Law Judge, that Respondent did not oppose themerger as such. Respondent was notified by letter ofJanuary 7, 1972, of the merger; it made no reply.And at the February 15, 1972, meeting with Local 43officialsRespondent questioned only the effect themerger might have on the local nature of bargain-ing.7We do not contend that by this conductRespondent acceptedthe merger; 8 but it isalso clearRespondent did not reject it. Rather, in our opinion,Respondent evidenced bad faith by not rejecting themerger ifsuch wasits intentand therebyat leastimplicitly acquiescedin the mergeruntil July when itsuddenly announced that it would not bargain withLocal 43.9Why then did Respondentrefuse tobargain in Julywith the same people it had negotiated with foryears? It had no reason to doubt the validity of theLocal43 filed a Sec.301 suit to compel arbitration.United States DistrictJudge Jack Roberts for the United States District Court, Western District ofTexas,AustinDvision(Civil Action No. A-72-CA-153, decided11 /27/72)found in favor ofLocal43 and ordered arbitration.In so finding,the judgefound Local 43 the successor to Local 143 and that the collective-bargainingagreement was a valid and enforceable agreement between Local 43 andRespondent.The Acting Regional Director declined to issue an 8(aX3)complaint on the grounds that further proceedings on the charge should bedeferred for arbitration pursuant toDubo Manufacturing Corporation,142NLRB 431.7 In this connection the Administrative Law Judge specifically discredit-ed Brown's testimony that he had referred to negotiating a contract onlywith Local 143 at the February 15 meeting.aThe Administrative Law Judge found the evidence insufficient to findRespondent accepted Local 43 as successor to Local 143 primarily becauseHurst for Local 143 signed a letter of submission for arbitration onFebruary 15, 1972. As the Administrative Law Judge points out,however,the letter was a joint letter to the American Arbitration Association fromRespondent and Local 143 written on Respondent's stationery andtherefore presumably prepared by Respondent.Moreover, the subject of thearbitration was a dispute which arose in October 1971 prior to the mergerand was originally filedby Local 143.In any event, Local 43 paid thesubstantial arbitration costs involved in that proceeding which was pursuedto completion after the merger.In our opinion,the February15, 1972, lettersigned by Hurst for Local 143 in no way affects or raises any question as tothe validity or existence of theFebruary 1,1972, merger.9We note that District Judge Roberts in his opinion in the Sec. 301 suitindicated thatRespondent'scounsel had stated in open court thatRespondent had no objection to dealing with either Local143 or Local 43.Likewise,we note Respondent attorney's letter to Local 43's attorney ofDecember 18, 1972,in which he requested that Local 143and/or Local 43supply Respondent with pressmen. (See heading 26 of the AdministrativeLaw Judge's Decision.) 10DECISIONSOF NATIONALLABOR RELATIONS BOARDmerger; nor is there any evidence that any employeecomplained to it about the merger.10 It obviously wasnot concerned with the desires of the employees,11nor could it bargain with the then existing Commer-cialLocal 143 as that local represented onlycommercial pressmen and Respondent employs nocommercial pressmen.Ittherefore appears thatRespondent either saw an opportunity to rid itself ofa unionor felt that it had the right to pick and chooseits employees'bargaining representative regardless ofthe employees' desires.The Administrative Law Judge's decision rests on ameaninglesstechnicalitywhich totallyignores thedesires of the employees involved and Board preced-ent in this area.We would adhere to the Board'sconsistentpolicy of honoringthe desiresof employ-ees pursuant to Section 7 of the Act, which clearlygrantsthem the "right to bargain collectively throughrepresentatives of their own choosing." An employerhas no right of choice, either affirmatively ornegatively, as to who will sit on the opposite side ofthe bargaining table.12 There are reasons why theBoard has not accepted and should not acceptmergers or substitutions of unions;but none of thesereasons are present in this case.13 There is noquestion here as to the true desires of the employeesand no question with regard to the validity of themethod by which the employees'desires were madeknown. Accordingly, we will find the violation asalleged in the complaint.within the appropriate unit for purposes of collectivebargaining in respect to wages,rates of pay,hours ofemployment,and other terms and conditions ofemploymentwithin the meaning of Section 9(a) ofthe Act.5.By refusing on and since July13, 1972, tobargain withLocal43 as exclusive representative ofthe employeesin the above-described appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(aX5) and(1) of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ATHE REMEDYHaving found that Respondenthas engaged inunfair labor practices in violation of Section 8(aX5)and (1) of the Act byrefusing to bargainwith Local43 and itsdesignated agents as the exclusiverepresentative of its employeesin an appropriateunit,we will order that theRespondent cease anddesist fromengaging in such unfairlabor practicesand, upon request, bargain collectively with theLocal 43 and itsdesignated agents concerning wages,rates of pay, hours, and other termsand conditionsof employment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.ORDERCONCLUSIONS OF LAW1.Newspapers, Inc., Publishers of The AustinAmerican and The Austin Statesman, the-Rfespon-dent, is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Houston Newspaper Printing Pressmen's Un-ion No.43 is, and at all material times has been, alabor organization within the meaning of Section2(5) of the Act.3.All pressroom employees employed atRespon-dent's pressroom operated in Austin, Texas, butexcluding guards,watchmen and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times since February 1, 1972, HoustonNewspaper Printing Pressmen's Union No. 43 hasbeen the exclusive representative of all the employees10Whether or not the employees involved have complained of or takenany action opposed to a change of representative has been one of the factorsconsidered by the Board in deciding such cases. (SeeThe Hamilton ToolCompany, supra)11Note that shortly thereafter, while still refusing to bargain, it refusedto even look at authorization cards which are at least considered to be someevidence of employee desire or choice.12 SeeN.L.R B. v Roscoe Skipper, Inc.,213 F.2d 793, 794 (C.A. 5).Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board orllers that the Respondent, News-papers,Inc., Publi%hleis of The Austin American andThe AustinStatesmnan,Austin, Texasi its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargaincollectivelywith Houston Newspaper Printing Pressmen'sUnionNo. 43 anditsdesignated agents,as the exclusiverepresentativeof its employees in the followingappropriate unit with respect to rates of pay, wages,hours of employment,and other terms and condi-tions of employment:All pressroom employees employed in the pub.lisher's pressroom operated in Austin,Texas, butexcluding guards, watchmen and supervisors asdefined inthe Act.13Cf.Sherwood F'org Inc.,188 NLRB 131. LikewiseseeRinkerMaterialsCorporation,162 NLRB1688;M.A.Norden Company, Inc.,159 NLRB1730, andYaleManufacturing Company, Inc.,157 NLRB 597. Although thelatter are amendment of certification cases, theydemonstrate when and forwhat reason the Board will not allow substitution or merger of representa-tives.These cases point out the Board'sprimaryconcern that the unitemployees have had anopportunity to passupon the transfer ofrepresentation. NEWSPAPERS, INC.(b) In any like or related manner interfering withthe effortsof the above-named labor organization tobargaincollectively on behalf of the employees in theabove-described unit.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Upon request meet and bargain with the above-named labor organization and its designated agentsas exclusiverepresentative of all its employees in theaforesaid appropriate unit with respect to wages,rates of pay, hours of employment, and other termsand conditions of employment and embody in asigned agreementany understanding reached.(b) Post at its place of business in Austin, Texas,copies of the attached notice marked "Appendix." 14Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request,meetand bargaincollectivelywithHouston Newspaper PrintingPressmen'sUnion No. 43, and its designatedagents,as your exclusive representative. Thebargainingunit is:All pressmen employees employed in thePublisher's pressroom operated in Austin,Texas, but excluding guards, watchmen andsupervisors as defined in the Act.WE WILL NOT interfere with the efforts of theabove-named Union to bargain on behalf of theemployeesin the above-described unit.NEWSPAPERS, INC.,PUBLISHERS OF THEAUSTIN AMERICAN ANDTHE AUSTIN STATESMAN(Employer)11DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296.DECISIONSTATEMENT OF THE CASEJERRYB.STONE,AdministrativeLaw Judge: Thisproceeding, under Section 10(b) of the National LaborRelationsAct, as amended,was tried pursuant to duenotice on June 4 and 5, 1973, at Austin, Texas.The charge was filed on December 12, 1972. Thecomplaint in this matter was issued on January 26, 1973.The issues concern whether Respondent has violatedSection 8(a)(5) and (1) of the Act by refusing to bargainwith Houston Newspaper Printing Pressmen's Union No.43.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel, Charging Party, and Respondent and have beenconsidered.Upon the entire record in the case and from myobservation of witnesses,Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings andadmissions therein.Newspapers, Inc., publisher of The Austin American andThe AustinStatesman, the Respondent, is, and has been atall times material herein,a corporation duly organizedunder and existing by virtue of the laws of the State ofTexas.At all times material herein,Respondent hasmaintained its principal office and place of business at 308Guadalupe,Austin,Texas, whereit isengaged in thenewspaper publishing business.Its newspapers,The AustinAmerican and The AustinStatesman,are the onlynewspapers involved in this proceeding.During a 1-year representative period,Respondent heldmembership in or subscribed to interstate news services,published nationally syndicated features, advertised na-tionally sold products, and hadan annual gross volume 12DECISIONSOF NATIONALLABOR RELATIONS BOARDexceeding$200,000. As conceded by the Respondent andbased upon the foregoing, it is concluded and found thatRespondent is now,and has been at alltimesmaterialherein,an Employerengaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAustin Printing Pressmen and Assistants' Union No.143, and Houston Newspaper Printing Pressmen's UnionNo. 43, each is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Alleged Refusal ToBargainSection 8(aX5) and (1) of the ActThe facts relating to Respondent's alleged refusal tobargain with Local 43 may be summarized as follows:1.All pressroom employees employed in the publisher'spressroom operated in Austin, Texas, but excludingguards, watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2.The Respondent and Austin Printing Pressmen andAssistants'Union No. 143, for many years precedingSeptember 30, 1971, had collective-bargaining understand-ingsor agreements with respect to the appropriatebargaining unit set forth above.3.On September 30, 1971, Respondent and AustinPrinting Pressmen and Assistants' Union No. 143 execut-ed a collective-bargaining agreement which had as partthereof the following section.SECTION IWitnesseth that this Contract shall be effective fromthe 30th day of September, 1971, to the 30th day ofSeptember, 1972 and shall continue in effect for oneyear thereafter unless sixty days' written notice ofintention to change shall be given by either party priorto the expiration date of this Contract. Pending thedetermination of the conditions of a new Contract, thisContract shall remain in effect.4.Prior to February 1, 1973, AustinPrinting Pressmenand Assistants'Union No.143's membership may be saidto have beendividedinto two categories.One categoryincluded thosewho workedfor newspapers as printingpressmen and assistants.The other categoryincluded thosewho worked as commercial printmen or assistants.The constitution and bylaws of Local 143 and the1Respondent's brief appears to argue that Local 143's internal affairswere not conducted on the basis of divisions(Web and Commercial).Thus,Respondent points out testimonyof Joyce tothe effect that theInternational at one time had turned down a request for division of theUnion into such parts.Considering Joyce's testimony as a whole and thepractice of the Union provided in effect that the internaladministration of the Unionwas conducted on the basis oftwo divisions.One division,called theWeb Division,consisted of the newspaper printing pressmen and theirassistants.'The otherdivision,called the CommercialDivision,consisted of commercial pressmen and theirassistants.The constitution and bylaws of Local 143 and thepractice of such Union provided in effect that the WebDivisionmembers controlledand administered unionaffairs pertaining to such division.Similarly, the Commer-cialDivision controlled and administered the affairs ofmembers in such division.5.On September 11, 1973, noticewas sent to allmembers of the Web Division(of Local 143) concerning aproposedvote at a meetingto be held on October 5, 1971.Said notice was as follows:titiSeptember 11, 1971Attention allWeb (Newspaper)membersonly,ofAustinPrinting Pressmen and Assistants'Union # 143:On Tuesday, October 5, 1971, during theregularmonthlymeetingfrom four until five P.M. at the CWAHall; 708 Rio Grande, you will be asked to vote bysecret ballot as follows:YES, I do wish to merge with Houston,Texas PrintingPressmen#43 forthe purpose of joint negotiation ofwages and other working conditions.NO, I do not wish to merge with Houston, TexasPrintingPressmen#43 for the purpose of jointnegotiation of wages and other working conditions.Be further advised that the foregoing vote will notaffect the present charter of Austin Printing Pressmenand Assistants Union and/or the Commercialmembersthereofin anymanner.Sincerely,/s/ L. B. DyerL. B. Dyer, Secy. # 143ssssThe membership of the Web Division of Local 143 andthe employees constituting the appropriatebargaining unitatRespondent's place of business was coextensive exceptfor one employee, named Wienart. Wienart was not amember of Local 43. Hurst, president of Local 143,notifiedWeinart of the scheduled meeting and invited himto attend.6.The Web Division of Local 143 held the meetinglogical consistency of all the facts,Iam persuaded thatJoyce,in suchtestimony,was alluding to an attempt todivide Local 143 into twoseparateunions such as Local 143A and 143B.The overall facts and Local 143sconstitution clearly establish the divisional setup of the Union. NEWSPAPERS, INC.referred to in the notice set out above on October 5, 1971.Wienart, the employee who was not a member, did notattend? There were 19 members of the Web Divisionpresent and all 19 voted affirmative to the proposition.3Thus, the Web Division voted to "merge with Houston,Texas Printing Pressmen #43 for the purpose of jointnegotiation of wages and other working conditions."7.The Austin Printing Pressmen and Assistants' UnionNo. 143, by letter dated October 11, 1971, and signed by L.B.Dyer, secretary-treasurer, notified the InternationalUnion of what had transpired with respect to its actiontoward merger of the Web Division members with Local43. Such letter set forth the following:Mr.A. J.Rohan, PresidentBoard of DirectorsI.P.P.& A.U. of N.A.1730 Rhode Island Ave. N. W.Washington, D. C.Dear Sir:October 11, 1971On September7, 1971 inregular monthly meeting, aresolutionwas read proposing merger with HoustonWeb Pressmen #43.On September 11, 1971 copies of the enclosed letterwere mailed to each web member under the jurisdictionof this local.On October 5, 1971 at the regular monthlymeeting, themembers of our web division, by secret ballot, votednineteenfor andnone against mergerwithour sisterLocal #43 at Houston, Texas.Having complied with all provisions of Article 1,Section 15 of the International Constitution and By-Laws, the Web members of AustinPrinting PressmenandAssistants'Union# 143 respectfullyrequestpermissionfor merger with Houston Web Local #43.Sincerely yours,Austin Printing Pressmen& Assistants' Union# 143/s/ L. B. DyerL.B.Dyer, Secretary-Treas.sssas8.Local 43, Houston Newspaper Printing Pressmen'sUnion, by letter dated October 18, 1971, and signed byEddie Volotko, secretary-treasurer, notified the Interna-tional Union that Local 43 was in accord with the actions2Although I have found that Wienart was given notice of said meeting,whether Wtenart was given notice and whether he attended such meetingwould notaffect thedisposition of theissues in this case.13of Local 143 and requested approval of such action by theInternational.9.The International Union, by letter dated December10,1971, and signed by J. Frazier Moore, secretary-treasurer, notified Locals 143 and 43 as follows:Mr.L. B. Dyer, Sec.Mr.Marvin O'Neal, Pres.PrintingPressmen'sNo. 143Austin, TexasDear Sirs and Brothers:0December 10, 1971The Board of Directors at the meeting held onDecember 7-8, 1971, approvedthe requestof the webmembers of your local uniontransferringtoHoustonNewspaper Local No. 43.Houston Newspaper Local No. 43 has been notifiedand you will probably receive a follow-up letter fromthis officein the near future.With kindest regards,Sincerely andFraternally,/s/ J. Frazier MooreSecretary-TreasurerFOR THEBOARD OFDIRECTORSJFM/llecc: Pres. RohanEddie Volotko, N-43Membership Records Dept.stw10.The AustinPrintingPressmen and Assistants'Union No. 143, by L. B. Dyer, secretary, on January 6,1972, senta letter to Respondentwhichset forth asfollows:ssssMr.Richard BrownPublisher American-Statesman308 GuadalupeAustin, TexasJanuary 6, 1972Dear Sir:The members of Austin Printing Pressmen, togetherwith their respectivefamilies,wish to thank you for theChristmas party held in the press room during theholiday season.3The precisenumber of members intheWeb Division of Local 143 atthe time was not established.Itappears that the number was 20 or 21. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDEvery one enjoyed the fellowship and the food wasdelicious.In additionto the foregoing I am listing the names andaddressesof our executiveofficersfor the coming year.They are:Mr.KennethHurst,President-3203 OvercupOak Drive-78704Mr.L.B.Dyer, Sec'y. Treas.-4703 StrassDr.78731Mr.Chas. Joyce, Chin. Exec. Comm.-1503 W.40th-78756Mr. J. L. Gannaway, Chapel Chmn. 2111 W.10th-78703Sincerely Yours,Austin Printing Pressmen& Assistants' Union# 143/s/ L.B. DyerL.B.Dyer, Sec'y.11.On January 7, 1972, Volotko, secretary-treasurer ofLocal 43, sent the following letter as indicated.Mr.Richard F. Brown,Publisher,American Statesman,Guadalupe & 4 th.Austin, Texas 78701January 7, 1972Mr.BillM.Meroney, GeneralManager,American Statesman,Guadalupe & 4 th.Austin, texas 76701Gentlemen:RegisteredMailReturn ReceiptRequestedPlease beadvised thatthe newspaper pressmen ofthe AustinP.P.& A.U. #143 union have effected amerger into the HoustonN.P.P. #43 effectiveFebruar-y 1, 1972,and HoustonN.P.P. #43 asthe successor ofthe newspaper pressmenof Austin P.P. & A.U. # 143willassume both the bargaining and contractualobligations of former newspaper pressmen of AustinP.P.& A.U. #143 and will administer the currentcollective bargaining contract for its term.Sincerely,/s/ Eddie VolotkoSecretary-Treasurer,Houston N.P.P.# 143.cc: Bill M. MeroneyKenneth N. HurstL.B. Dyer12.On January 27, 1972, L. B. Dyer, secretary-treasur-er of Local143, transmitted the following letter to theInternational Union.Mr. J. F. MooreSecy.Treas. I.P.P. & A.U.1730 Rhode Island Ave. N. W.Washington, D. C.January27, 1972Dear Sir:Thisis to advise your office that as of February 1, 1972the web division of Local 143 will merge with Houstonnewspaper pressmen #43.I am enclosing January per capita tax for all membersand will pay for February on for commercial membersonly.BrotherEddieVolotko, Sec'y.of#43 hasinstructed me to pay to him the per capita on all webmembers beginning in February.Until furthernotice,I shall continue doing secretarialwork for the commercial division as well as handlingtheir finances.When one of the commercial members isselected for this service,Ishall so notify your office.Sincerely yours,L.B.Dyer, Sec'y. # 14313.Prior to February 1,1972, Local 43 determined thateach of its members,individually,in effect had aninvestment in its total treasury of $115. It thereforeinformed Local 143 that funds representing$115 per Webmember of the Web Division should be transferred fromLocal 143's treasury to Local 43.Prior to February 1, 1972, aware of the need to transfer$115 per Web member to Local 43, Local 143 divided itstreasury figuratively into two equal divisions.Local 143'sCommercial Division was to retain one-half(1/2) of thetreasury,and the other half of the treasury was deemed tobelong to the members of the Web Division.The portion of Local 143's treasury deemed to belong totheWeb members was sufficient to meet the need for NEWSPAPERS, INC.forwarding$115 per Web member to Local 43. Suchamountof money, for approximately 20 members, at therate of $115 for each member, and a few dollars relating toinitiation fees,etc.,was forwarded to Local 434 on oraround February 1, 1972. In additionto the moniestransferred to Local 43, there was approximately $1,000which Local 143 kept for the Web members. Such money,around 9 months later, was transmitted to individuals,actingon behalf of the said Web members but not forLocal 143 and 43. Said money was later expended forvarious needs of someof said Webmembers.14.On or about February 1, 1972, the Web members ofLocal 143 were transferred to Local 43 and their duesthereafter were paid to Local 43.15.L.B.Dyer continuedto serve as anofficer forLocal 143 for about a month until a new officer wasselectedas secretary and treasurer and trained for such job.16.Article III of Local 143's constitution sets forth thefollowing asregards officers:ss*ssARTICLE IIIOfficersSec.1.The elective officers of this local shallconsist of a President, 1st Vice-President, 2nd Vice-President, Secretary-Treasurer, Two Recording Secre-taries,Two Sergeant-at-Arms and four Committeemen.Sec.2.The President shall be elected from and bythe membership at large.Sec.3.One Vice-President, together with two othermembers shall be elected by the Commercial Divisionand they shall constitute the executive Committee forthe Commercial Division.Sec.4.One Vice-President, together with two othermembers shall be elected by the Web Division and theyshall constitute the Executive Committee for the WebDivision.In addition the constitution provides that where there aretwo members in an office, that there shall be a chapelchairman.Prior to February 1, 1972, the members of the WebDivision of Local 143 who were officers of Local 143 wereas follows: Kenneth Hurst-president, L. B. Dyer-secre-tary-treasurer;Charles Joyce-vice president a 9 chair-man of executive committee of Web Division; and J. L.Gannaway-chapel chairman.After February 1, 1972, for about a month, L. B. Dyercontinued functioning as Local 143's secretary andtreasurer until the new secretary-treasurer was selected andtrained.AfterFebruary 1, 1972, none of the Web Divisionmembers who were officers of Local 143 functioned asconstitutionalofficersofLocal 43. J. L. Gannaway,4Approximately$80 above the amount necessary for the $115 shareneeded for 20 members was transmitted5 The facts reveal that Local 43 assumed and took care of Local 143'sishowever, functioned in the comparable position of chapelchairman.The record is not clear whether new membership cardsfor Local 43 were issued for the former 143 Web membersor not.The handling of the"merger" and related affairswas somewhat confused.As indicated elsewhere, theInternationaldirectory in June 1972,sets forth Hurst aspresident of Local 143.Since such directory revealed thechange for the secretary-treasurer,itwould appear that thedirectory should havereflected a change for the presidentif there were a change.It verywellmay be that a newpresident was not selected for Local 143.As a result of the transfer of funds and the commence-ment of payment of dues to Local 43, all of the Webmembers of Local 143 prior to February 1, 1972, weretransferredtoLocal 43.The transfer was a collectivetransferand amounted to a dissolution of the WebDivision of Local 143. Local 43 handled the transfer ofsuch Web members as a transfer of the entire former WebDivision of Local 143. Local 43 administered the collectiveaffairs of such former members of Local 143 as a separateWeb Division. Thus, the former Web Division members ofLocal 143 became members of the Austin Web Division ofLocal 43.As a result of the actions by Local 43, Local 143, theInternationalUnion,the transfer of funds and thecommencement of payment of dues by former Webmembers of Local 143 to Local 43, it may be said that theWeb Division of Local 143 was dissolved, and that insteaditbecame the Austin Web Division of Local 43. Local 43absorbed the Austin Web Division into its total unionstructure but allowed it to function essentially as it had inthepast.Thus, Hurst, former president of Local 143,became what may be described as chairman or arearepresentativeof said Austin division;Dyer, formersecretary-treasurerofLocal 143, performed the sameduties for this Austin Web Division; Joyce, former vicepresident and chairman of the Web Division executivecommittee of Local 143, essentially performed the sameduties as chairman of the executive committee of theAustinWeb Division. As indicated, Gannaway, formerchapel chairman of Local 143 Web Division, continued aschapel chairman of the Austin Web Division.517.Sometime in February, prior to February 15, 1972,Hurst (one of Respondent's employees,a former memberof the Web Division of Local 143, and the former presidentof Local 143) telephoned Respondent's Publisher Brown.Hurst told Brown in effect that Volotko and Pizzo fromHouston would be in town and that he desired to arrange ameeting between Brownand Volotkoand Pizzo so thatthey could sit down and talk.The testimony of Hurst and Brown as to the arrange-ments for this proposed meeting is sparse.The overall factsand Brown's testimony, however, reveal that the purpose ofthismeeting was clear.Thus, Brown had received the letterfrom Volotko informing him of the merger of the Webpressmen from Local 143 into Local 43 and that Local 43would assume the contract and administration thereof.financialobligationswith respect to the employeesin the appropriatecollectivebargaining unit afterFebruary 1, 1972. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDWhat occurred in the telephone conversation betweenBrown and Hurst is revealed by the following creditedexcerpts from Brown's testimony.A.Mr. Hurstcalled me on the telephone and saidthat two gentlemen from Houston would be in town,Mr. Volotkoand Mr.Pizzo,and that herequested anopportunityfor us to sitdown and talk.Q.All right.And Mr.Hurst was a pressman?A.Yes. That's correct.Q.And did youagree to talkto them?A. I askedhim who were these gentlemen fromHouston representing, 143 or 43.Q.O.K. And what did he say?A.He said they really justwanted to come in andtalk.****18.On February 15, 1972, the meeting previouslyarranged by Hurst and Publisher Brown occurred. It isclear that Publisher Brown and General Manager Meroneyattended for the Respondent. There may have been severalothers who attended for the Respondent, but whether theydid or did not does not affect the meaning of the facts.President Pizzo and Secretary-Treasurer Volotko of Local43 and Hurst and Dyer attended for the Union.What first occurred at this meeting is revealed by thefollowing credited excerpts from Brown's testimony.6*****A.Mr.Hurst introducedMr. Pizzo and Mr.Volotko and we shook hands. They sat down. And Iturned to Mr. Pizzo, I think it was, and said, "May Iask who you represent here today?"And Mr. Pizzo said, "I am president of HoustonLocal 43."And I said, "Well, we have a contract with AustinLocal 143 and I don't think we have a whole lot to talkabout."Q.All right.DidMr. Pizzo make any otherrepresentations to you about who he was representing?A.Yes.When I told him that we didn't have much43Hurst's testimony indicated that Brown expressedconcern about local autonomy for the Austin Webpressmen.Brown's testimony, as to what was said on February 15,1972, included remarks as revealed by the followingexcerpts from his testimony.****Q.Did you express any intention about yourcontract with 143? What you intended to do.A. I told him that we intended to negotiate with143 and as we had in the past arrive at a signedcontract.Q. Is it your feeling that you impartedthe messageto them that you weren't going to bargain with 43before they left that room?A. I suspect I did impart thatmessageto them, notverbatim, but probably from things that I had said intellinghim that I didn't want to talk with anyone from43.*****Iam persuaded from all of the facts and all of thetestimony that Brown did not express an intention "tonegotiate with Local 143 and as we had in the past arrive ata signed contract." I am persuaded that Brown expressedconcern over the local autonomy of the Austin Webpressmen. I am persuaded that Brown's testimony on thispoint is his interpretation and conclusion of the meaning ofwhat he had said. I discredit Brown's testimony to theeffect that he explicitly referred to negotiating a newcontract with Local 143. I note that the old contract wasnot due to expire for some 5 months.Iam persuaded and credit the testimony of GeneralCounsel's witnesses to the composite effect that Brown andthevariousunion officials discussed the question ofmerger,and of the ramifications of mergers as to localautonomy.19.Prior to February 1, 1972, Local 143 had initiated agrievance concerning the discharge of Melvin Latham. OnFebruary 15, 1972, a letter of submission of this grievanceon letter stationery of Respondent's attorney, Gee, wasexecuted by Hurst and Gee. Said letterisas follows:to talk about with the Houston representatives of 43, he*****said,"Well, I'm kind of an International representa-tive."February 15, 1972*****The contentions of General Counsel and the ChargingParty as compared to those of Respondent reveal a disputcas to the tenor of this meeting. The General Counsel andCharging Party contend, and the General Counsel'switnesses(Pizzo,Volotko,Hurst, and Dyer) testified insupport thereof, that Respondent raised no question as tothe merger of the Web pressmen from Local 143 into Local6 I discredit Pizzo's testimonycontradictoryof this finding. I ampersuaded that Pizzo had not recalled these details and that Brown testifiedMr.HelmutO. WolffAmerican Arbitration Association401 PraetorianBuilding1607 Main StreetDallas,Texas 75201DearMr. Wolff:As required by SXII (2Xc)(3) of "NewspaperContract Agreement" between AustinPrinting Press-truthfullyas has been set out. NEWSPAPERS,INC.17men and Assistants' Union Number 143 and Newspa-pers, Inc., the parties jointly request appointment byyou of an arbitrator having experience in newspaperarbitrations. The case is a discharge case. Please advisethe undersigned of your designation.IPP & AU, Local 143/s/ KennethN. Hurstfor the UnionYours very truly,Newspapers, Inc./s/ Thomas G. GeeAttorney for theEmployer20.The official directoryof the International PrintingPressmenand Assistants' Union of North America, datedJune 15,1972, reveals that it is "A list of officers of theInternationalPrintingPressmenand Assistants' Union;Representativesand Organizers;names and addresses ofsecretariesand presidents of all subordinateunions,conference and councils; together withnames and address-es of secretariesof Allied Printing Trades Councils." Onpage 6, said directory reveals thefollowing:****143-Austin, Texas. Charles S. Mazyrack, 605 KarolynStreet, Round Rock, Texas 78664. President, KennethHurst, 3203 Overcup Oak Drive, Austin, Texas 78704.Respondent's brief asserts that Respondent received thisdocument around the date thereof. There is no evidence inthe record to support this assertion.21.Thefollowing letter was transmitted to Respondenton July 10, 1972.Kennith Hurst,Chmn.,M. Hepburnand Chas. Joyce.Respectfully yours,L. B. Dyer, Secy.Austin Div.HOUSTON NEWSPAPERPRINTINGPRESSMEN# 4322.On July 13, 1972, Respondenttransmitted thefollowing letterto L. B. Dyer.L.B. DyerSecretaryAustin PrintingPressmen andAssistants Union Number 143Austin, TexasJuly 13, 1972Dear Sir:The AustinAmerican-Statesman recognizes andbargainswith IPP & AU Local 143.Local 143 is thecertified representativefor ourpressroom employees.We donot recognize or bargainwith any other labororganizationon behalfof our pressroom employees.Yours truly,The Austin American-StatesmanP.F. Fincher,ChairmanNegotiating Comm.ifm/FF**P.F. Fincher, Circulation Dir.Newspapers, Inc.American-StatesmanAustin, TexasAustin, TexasJuly 10, 197223.On August 8, 1972, Kenneth Hurst, Charlie Joyce,and perhaps one other Austin Division Web member ofLocal43 went to Circulation Manager Fincher's office andasked for a meeting.Fincher agreed to meet with theseemployees.What occurred is revealed by the followingcredited excerpts from Joyce's testimony.?Dear Sir:This is to give the required sixty day notice of ourdesire to negotiate a new working agreement withpublisher of the American-Statesman.A committee representing the union has been appoint-ed as follows:Respondent's brief asserts to testimony from Joyce indicating that hewas vice presidentof Local 143in October1972 Joyce's total testimony andA.Well, at that time we usually try to resolve thesethings before September the 30th if we can, so we wentin on August the 8th and we asked for a meeting. Heagreed to meet with us. And we went to his office andsat down and exchanged pleasantries and we tried toget down to business. And he stopped us and he saidthe total facts reveal that this testimony is inaccurate. 18DECISIONSOF NATIONALLABOR RELATIONS BOARD"Just a moment." He said, "Are you representing-Isyour committeerepresenting143 or 43?"And we told him "Well, naturally, since we aremembers of 43, we are representing No. 43."And he said, "I have nothing more to say to you. Iwill not negotiate with you."And he said, "Well, Mr. Fincher, we have toget thisresolved some way."And he said, "There's no way. I won't negotiate withyou.24.Later, Joyce and the other members of the AustinDivision of Local 43 secured new authorization cards fromRespondent's printing pressmen employees.What oc-curred is revealed by the following credited excerpts fromJoyce's testimony.***A.That's right. And so after we got out of thatmeeting,well I asked Mr. Hurst, the president of theorganization, to call the president of our parent local,the Houston Local and inform him that they refused tonegotiate with us and we didn't really know what to do.We were in a quandary.And so we called Pizzo and he said, well, that wewould have to go on then,I guess,with the certificationelection to prove to them that we are-and we will sendyou the cards to take a pollof all the members and seeif you have, what the outcome will be.Well, we received the cardssometimelater and wedistributed them. And we had, we gave everyone anopportunity in the pressroom. We gave them all a cardand they all voted and we had 42 or 44 affirmativevotes. The exact number I wouldn't be sure of.Q.Were there any in the pressroom who refused tosign a card?A.No one refused to sign a card. There were somethat didn't accept a card. There were one or two thatdidn't vote. But of all the people that voted we didn'thave any no votes. We we informed Mr. Pizzo of thisand he said, "Well, it still is possible to avoid having togo through the expense to a certification election, sowhy don't you take those to Mr. Meroney and offer thisto him, that you have one hundred percent behind youand perhaps it will resolve the matter."So we went and asked for a meeting with Mr.Meroney and he agreed.Q.Mr. Joyce, do you recall about when that -_s?A.That would have been-That would have beenprobably in September.Q.Of '72?A. I would say September of '72. The dates I don'trecall real good. But we met with him and we-Q.Was it the same three?A.Kenneth and I went, but I don't know whetherDePratter was with us at that time or not.Q.All right, sir.A.But we went in and we exchangedpleasantries:'nd then wetold them thatthe purpose of our visit wasto try to expeditethemerger,the agreement on themerger.And told himthat we had these cards. We'dlike for him to look at them.That all the people'snames and who had voted on them and they were allaffirmative.Q.Didyou have the cards in your presence as youtalked?A.Yes.We hadthe cards right there.We had themright there.We offered them to Mr. Meroney and heignored them.He said that"Idon't even want to lookat them."He said,"Idon't care."He said, "In the firstplace,I don't seewhy you wantto do this."He said,"I'm not going to help you make amistake."And wetold him we didn't think it was amistake.That wethought it was a good thing,beneficialfor bothparties.And he said,well, irregardless, he didn'twant to lookat them.And so therewas not any further business thatwe couldhave attended to there, so we again left. Thatmeeting also last just a few minutes.***25.On or about October 27, 1972,some of Respon-dent'sWeb pressmen were discharged.8A grievance wasapparently filed byHurst concerning these discharges. OnOctober 27, 1972, the followingletter was sent to Hurst.Mr.Kenneth HurstDear Mr. Hurst:October 27, 1972Mr.Gould has deliveredto mea grievance signedby you as "Acting Chairman".Please allow me to call yourattentionto Section XIIof the contract between IPPAU Local 143 and TheAmerican-Statesman.The unionmust first contest the grievance ordischargein an official meeting, thenthe matter shallbe referred to the local JointStandingCommittee uponrequest "of the proper officers of the Union".We are anxious to meet with the proper authoritiesunder the procedure outlined in the contract, with theintent of solving any grievances that mayexist.But firstthe procedure as outlined by the contract must befollowed.Yours truly,Richard F. BrownPublisherRFB/paHurst replied to the Respondent as is revealed by thefollowing letter dated October27, 1972.8The discharge of these employees is not an issue in this case. NEWSPAPERS, INC.19October 27, 1972Newspapers, Inc.Austin American-StatesmanP.O. Box 670Austin, Texas 78767Gentlemen:We as members of Austin Printing Pressmen andAssistants'Union contest the discharge of memberswho were fired on October 24, 1972. The Unioncontends the Publisher is in violation of Section 12,Subsection C in that he did not follow the procedure setforth.We as members did not feel the #2 press was safe. TheSafety Committee had not inspected the press prior tobeing asked to work on it. We feel their discharge wasillegal and unjustified.We as members had a verbal contract with ourpressroom superintendent.He had agreed that wewould not be asked to switch presses after the shift hadbegun or during the press run. Also, the maintenancecrew would not be asked to become a production crew.We as members of The Union request that all mendischarged on said date be reinstated and made whole.Sincerely,/s/ Kenneth HurstKenneth N. HurstRepresentativeAustin Printing Pressmen and Assistants' UnionKNH/skhHurst transmitted to the Respondent another letterconcerning this matter on October 30, 1972, as is revealedby the following:*Mr.P. F. FetcherThe AustinAmerican Statesman308 Guadalupe StreetAustin, Texas 78767October 30, 1972Dear Sir:The Austin Area Newspaper Printing Pressmen ofHouston Local No. 43, I.P.P. & A.U. do hereby contestthe discharge of D. Loyd, L. Rodriguez, C. Reeves, P.Howard, J. McMillian, T. Monahan, P. Davis, R.Wienart, S. Young, J. Wood, L. Allison, K. Hurst, D.Day, B. Richmond, E. Boaz, Bodensky, J. Gomez, T.Kieth, R. Lipking, and D. Sartin on the 27th day ofOctober, 1972. The union also wishes to include L. B.Dyer, C. Joyce,Sr., B.Woods, J. Gannaway,L. B. Day,R.Morley,R.Oneal,J.Hopwood,M. Latham, L.Garcia,L.Davenport,M. Oneal,D.Deprator, J.Billingsley,G. Tannehill,andM.Patty who weredischargedon the 24th day ofOctober,1972, and thenames of any others who the union may haveinadvertently failed to mention.The union wishes to immediately begin grievanceprocedure as set forth in Section 12 of the workingagreement.Respectfully,/s/ KennethN. Hurst;Austin Area.Representative(President)KNH:ajmCopies: Arthur L. PizzoWilliam Wheat, AttorneyD26.On December 18, 1972, Respondent's attorneytransmitted a letter toWilliam N. Wheat, attorney. Thisletter contained,inter alia,the following paragraphs:***This is to advise you that I have been asked by Mr.Donald S. Thomas to associate with him for the purpose ofrepresenting Newspapers, Inc., in the matter of arbitrationof a certain dispute and/or disputes between the AustinPrintingPressmen Union No. 143 and/or 43 and theAustin American-Statesman.***Newspaper, Inc., has authorized me to request, throughyou as attorney for Austin Printing Pressmens andAssistants'Union No. 143 and/or 43, that the Unionsupply the Austin American-Statesman with six (6)competent journeyman pressmen. These Newspapersdesperately need these journeymen pressmen to operatethe presses in their pressroom. This request is made inaccordance with Section II, Paragraph (2) of the subjectcontract; To wit:Analysis and ConclusionsThe foregoing facts clearly reveal that Local 43 made aproper demand for collective bargaining as to the appropri-ate bargaining unit on July 10, 1973. Respondent's reply,dated July 13, 1972, asserting in effect that it was obligatedto bargain with Local 143, clearly constituted a refusal tobargain with Local 43. The question presented is whetherthe General Counsel has established the essential elementsnecessary to support a finding of conduct violative ofSection 8(a)(5) and (1) of the Act. Thus, the General 20DECISIONS OF NATIONALLABOR RELATIONS BOARDCounsel has to establish that a proper demand forbargainingwas made as to the appropriate bargaining unit,thatLocal 43 was the exclusive representative of theemployees in such unit, and that Respondent has refusedto recognize or bargain with such representative whenrequired to do so.Basically, the litigation of the issues in this case revealsthat the General Counsel's (and Charging Party's) theoryof violative conduct is that Local 43 became the legalsuccessorof Local 143 in the sense of being the continua-tion of the same bargaining entry as a result of a "merger"around February 1, 1972. Intertwinedin this issueappearstobe another contention. This contention being thatRespondent accepted the "merger" as a continuation ofsuch bargaining entity by its conduct on February 15,1972, and thereafter.That the General Counsel's and Charging Party's theoryof violation is so limited is seemingly apparent from thetotal litigation of the issues. Furthermore, if it is assumedthat the General Counsel and Charging Party have notestablished a violation in such regard by Respondent (ofrefusing to bargain), the facts otherwise do not support afinding of violative conduct by Respondent. Thus, al-though the question of a properbargainingdemand byLocal 43, a refusal to bargain with Local 43 by Respon-dent, and the appropriate bargaining unit, are all estab-lished, other essentialelements arenot established. Thus,the number of employees in the appropriate bargainingunit, at or around the time of Local 43's demand forbargaining on July 10, 1972, is not established. The facts asto the number of employees in the appropriatebargainingunit reveal that around February 1, 1972, there wereapparently 21 or 22 employees in the appropriate unit andthat 20 or 21 of such employees were members of Local143. The facts further reveal that all of such employees aswere members of Local 143 were transferred to Local 43.The facts otherwise reveal that later the number ofemployees in the appropriate bargaining unit increasedand that in October 1972 there were approximately 44employees in the appropriate collective-bargaining unit.There is no evidence to reveal that the number ofemployees in the appropriate collective-bargaining unitwho were members of Local 43 increased from 20 or 21untilSeptember or October 1972. Thus, the GeneralCounsel has not established,excludinghis successorshiptheory, that a majority of the employees in the appropriatecollective-bargaining unit had authorized Local 43 to betheir bargaining agent as of July 10, 1973. No presumptionof majority status, excluding the successorship theory, canattach to Local 43 because of the collective-bargainingagreementbetweenLocal 143 and the Respondent.Excluding the successorship theory, such presumption ofmajority status from the collective-bargainingunit wouldattach to Local 143.Other evidence submittedin this casewould reveal thatLocal 43 received authorizationcards froma majority ofthe appropriatebargainingunit employees in Septemberand October 1972. Were there to be a contention that thetheory ofRespondent'sviolation of Section 8(aX5) bebased upon this,such fails because there is no evidence ofindependent unfair labor practices,and in accord withN.L.R.B. v. Gisse! Packing Company-395 U.S. 575 (1969),theRespondent could insist upon the question of repre-sentative status being determined by a Board election.Although theforegoing is noted,itisclear that theGeneral Counsellitigated this case on the basictheory thatLocal 43 became the successor of Local 143 in thesense ofa continuing bargaining entity.As indicated,the GeneralCounsel also litigated the question as to whether Respon-dent agreed to the "merger" between Local 143 and Local43.Respondent's brief alludes to cases involving a "schism"issue.9Although thefacts in this case appear somewhatsimilar to those in "schism"cases,this case does notinvolve a typical "schism" issue.10 "Schism"cases involvesituations wherein there are disputes between two unionsas to who is the representative.In this case Local 143 andLocal 43 are not in dispute as to who should be thebargaining representative.This case involves a question asto whether Local 43 is in effect the same bargaining entityas was Local 143.11As in many cases there are consistencies and inconsisten-cies in the facts. Thus,after the Web members of Local 143had merged into and been transferred as members to Local43,a grievance procedure was continued as thoughprocessedby Local 143.Hurst signed a letter relating tosuch grievances, on February 15, 1972, for Local 143.Later, with respect to a grievance filed in October 1972,Hurst's letters were first as"acting chairman," then asfrom the Austin Printing Pressmen,and later as if fromLocal 43. On the other hand it may be argued that theletterofRespondent's gounsel on December 18, 1972,shows recognition of the status of Local 43 as bargainingrepresentative, and it may be argued thatit reveals thatthere is no questionof majoritystatus,only of the technicalquestion of who was the representative.Ihave considered all of theforegoing consistencies andinconsistencies.Inmy opinion the evidence as to theconsistenciesand inconsistencies appears to reveal amatching of wits in the nature of legalistics pleadings.Thus, the letter that Hurst signed on February 15, 1972,about a grievance, and purportedly for Local 143, was onstationery of Respondent's attorney. The letters in October1972, similarly, appear to be positions and clarifications inthe nature of legalisms.Contrasted to the overall thrust ofthe evidence, I am not persuaded that such evidence aids indetermining the issues in this case.The Charging Party argues that the facts inCanton SignCo., 174NLRB 906, are comparable to the facts in thiscase.The Charging Party argues that the Board's decisioninCantonsupports a finding of violative conduct in thiscase.The facts of thetwo cases are somewhat similar ingeneral aspect but different in a vital respect.Thus, inCantonthe predecessor unioncompletelymerged withanother Union. In the instant case only a part of Local 143has merged with Local 43.9Cf.Hershey Chocolate Corporation.121 NLRB901.claim could be made without being barred by the ousting contract.10Local43's bargaining demand was made on July10, 1972,within theCf.SearsRoebuckand Company,110 NLRB 226,period of time preceding the expiration of a contract wherein a competing NEWSPAPERS,INC.21Although Respondent attacks the validity of the "merg-er" between Local 143 and Local 43, 1 am persuaded thatthe "merger," to the extent that it isa "merger,"is proper.However, the "merger" was not a merger of the entireunions,Thus, the question of whether such "merger"occurred does not resolve the question of Local 43'srepresentativestatus.The facts in this case are akin to a situation wherein theemployees in an appropriate collective-bargaining unitdecide to switch affiliation. The Respondent contends ineffect that when notified of the merger of Local 143's Webpressmenwith Local 43, it would have committedan unfairlabor practice if it had recognized and bargained withLocal 43. Although thereis language in someBoard andcourt, cases that appear, to support this contention, I amnot persuaded that this is a correct statement of princi-ple.12 Such language in such cases are with reference todifferent factual situations, or may be said to be dictum. Iam persuaded that in February 1972, the Respondentcould have agreed to the substitution of Local 43 for Local143 as bargaining representative and as to the administra-tionof the contract. I am persuaded that no violation ofthe Act occurs when all interested parties arein agreementand when the employees involved have selected the secondunion as their representative. The facts reveal that theRespondent neither explicitly agreed to the change inrepresentative nor clearly opposed such change. The issuein this case,however, is whether a violation occurred on orabout July 10, 1972.There is, as indicated, a dispute as to the meaning of"merger." The term "merger" in the Union's constitutionrefers to merger ofan entire union.It is clear that such termisnot applicable in this case to what occurred. Local 143did, in effectuating the merger of the Web pressmen, followthe principles of merger as set out in the constitution.Whether or not there was adherence to the constitution isnot of controlling significance.What is important iswhether the employees (members) had proper opportunityto express their desires.In this case, in practical effort, the Web members weresevered from Local 143 and placed in Local 43 as a unit. Inmy opinion, the facts reveal that this was substantially theirdesires.Their desires appear to be to continue as a "WebDivision" unit and to bargain jointly with Local 43.13Considering all of the facts, I am persuaded that theGeneralCounsel's theory that Local 43 became thesuccessorofLocal 143 in the sense of a continuingbargaining entity fails. Thus, the collective-bargainingentity that had the collective-bargaining agreemer withthe Respondent in late 1971 and early 1972 was Local 143.Such bargaining entity was not the Web Division of Local143.When the "Web Division" members were transferredfrom Local 143 to Local 43, in effect, the "Web Division"was severed from Local 143 and placed with Local 43.12Cf.Sherwood Ford, Inc.,188 NLRB 131.13Cf.Sherwood Forth Inc,188 NLRB 131,wherein it was held that asecond unioncould not bargain in effectas a representative for therecognizedunion whenitwas in effect a substitution of one union for theothhr But seeAvon Convalescent Center,204 NLRB 64.14 In the event no exceptions are filed asprovided bySec. 102.46 of theLocal 143 continued to exist, and Local 43 which hadpreviouslyexistedcontinued to exist with an addeddivision. Thus, what occurredis not a merechange whereinLocal 43 emergedas a continuationof thesame bargainingentityor even as an entity which included the oldbargaining entity.In sum,Iconclude and find that Local 43 is not asuccessorto Local 143 in thesense of beingin effect thesame bargaining entity. Accordingly, on a successorshiptheory, theGeneral Counsel has not established thatRespondent had an obligation to bargain with Local 43 onJuly 10, 1972.Although Respondent did not appear to oppose the"merger" as such, Respondent did question the effect itmight have on the local nature of bargaining. Coupling thiswith the February 15, 1972,letterof submission forarbitration signed by Hurst for Local 143, the facts areinsufficient to establish thatRespondent accepted thesubstitution of Local 43as bargainingagent instead ofLocal 143.Considering all such facts, and the foregoing, it will,therefore, be recommended that the allegation of conductviolative of Section 8(a)(5) and (1) be dismissed.Upon the basis of the above findings of fact and uponthe entire recordin the case,Imakethe following:CONCLUSIONS OF LAW1.Newspapers, Inc., publisher of The Austin Americanand The AustinStatesman, the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Houston Newspaper Printing Pressmen's Union No.43, and Austin Printing Pressmen and Assistants' UnionNo. 143, each is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.3.All pressroom employees employed in the Respon-dent's pressroom operated in Austin, Texas, but excludingguards, watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.The facts do not establish that Respondent hasrefused to bargain with Local 43 (Houston NewspaperPrinting Pressmen's Union No. 43) in violation of Section8(a)(5) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14The complaint in this matter shall be dismissed in itsentirety.Rules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.